Citation Nr: 0417594	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1970.  He served in Vietnam from May 1968 to October 1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from August 1999 rating actions that denied service 
connection for PTSD.  A Notice of Disagreement was received 
in September 1999, and a Statement of the Case (SOC) was 
issued in November 1999.  In March 2000, the veteran 
testified during a hearing before an RO hearing officer; a 
transcript of the hearing is of record.  A Substantive Appeal 
was received in August 2000.  A Supplemental SOC (SSOC) was 
issued in December 2000.

In August 2002, the Board undertook additional development 
with respect to the issue on appeal, pursuant to authority 
then granted by 38 C.F.R. § 19.9(a)(2).  By letters of 
November 2002, the veteran and his representative were 
notified of the development as required by Rule of Practice 
903 (codified at 38 C.F.R. § 20.903). By decision of April 
2003, the Board denied service connection for PTSD.

The veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
On the basis of an October 2003 motion filed by counsel for 
the VA Secretary, the Court, by Order of January 2004, 
vacated the Board's April 2003 decision and remanded the 
appeal to the Board for compliance with the motion.

In June 2004, the veteran's attorney submitted additional 
evidence in support of his appeal directly to the Board, and 
waived, in writing and on his behalf, the right to initial RO 
consideration and review of that evidence.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on his part is required.


REMAND

As noted in the joint motion, a remand to the Board was 
required, in part, because of the decision in Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F. 3d 1339 (Fed. Cir. 2003).  In that case, 
the provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence development by the Board, but not reviewed by the 
RO, was held to be invalid.  Accordingly, in cases such as 
this one, in which the Board developed evidence pertinent to 
the claim, a remand of the case to the RO, for consideration 
of the claim in light of the newly developed evidence, in the 
first instance, is appropriate.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Board also finds that, as regards the joint motion's 
requirement that the Board provide further reasons and bases 
for its determinations, the RO should undertake additional 
notification and development action prior to adjudication of 
the claim.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  These 
provisions include enhanced duties to notify and assist 
claimants.

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV V. Secretary,  327 F. 3d 1339.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

As regards the specific development warranted in this case, 
the Board points out that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2003).  

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Vietnam, to include subjection to frequent enemy artillery 
and mortar attacks, and to small arms fire while on duty in 
an observation tower, and his duties as an ambulance driver 
and stretcher-bearer, loading and unloading wounded and dead 
soldiers from helicopters, and assisting with processing of 
bodies of soldiers killed in action (identifying bodies, 
washing them, charting wounds and missing body parts, and 
obtaining death certificates).

The veteran's service medical records show impressions of 
schizoid tendencies and a mild schizoid personality in 
November 1968.  There were no diagnoses of PTSD, and the 
veteran was psychiatrically normal on February 1970 
separation examination.  The post-service medical record 
includes notations as to symptoms of PTSD during VA 
hospitalization in December 1998 and January 1999, based on 
the veteran's history of duties in grave registration during 
service in Vietnam; January 1999 VA outpatient assessments, 
including PTSD based on the veteran's history of duties as a 
truck driver transporting bodies in Vietnam; July and 
December 1999 Vet Center rehabilitation counseling 
therapist's assessments of PTSD, based on the veteran's 
service in combat zones in Vietnam with reported exposure to 
artillery and mortar attacks, and claimed duties as an 
ambulance driver and in grave registration; a July 1999 VA 
outpatient assessment of PTSD and major depression, based on 
the veteran's history of duties in grave registration during 
service in Vietnam; a diagnosis of PTSD during VA 
hospitalization in September and October 1999, based on the 
veteran's history of duties in grave registration during 
service in Vietnam; and February 2000 VA outpatient 
assessment of PTSD and depression, without reference to any 
specific claimed in-service stressful experiences.

As the veteran has diagnoses of PTSD, the question remains as 
to whether the remaining criteria for establishing service 
connection for PTSD are met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that VA must make a specific finding as to whether the 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat - a determination that is to be made 
on a case-by-case basis - requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and a claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of service.  See  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that a veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat-related, his lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran neither contends, nor does the 
evidence show, that he engaged in actual combat with the 
enemy during his service in Vietnam.  DD Form 214 MC (his 
report of service discharge) as well as his service 
administrative and personnel records reflect that he served 
in Vietnam in 1968 and 1969 with the Headquarters & Services 
Company, 3rd Medical Battalion, 3rd Marine Division, and his 
military occupational specialties were as an automobile 
mechanic, a motor vehicle operator, and a messman.  Although 
he received various medals, to include the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal, there is no evidence that he received any 
award or citation specifically indicative of combat service.  
His service administrative and personnel records, and 
available command chronology reports of the medical battalion 
with which he served in Vietnam, do not otherwise establish 
evidence of combat with the enemy in service.  During the 
March 2000 RO hearing, the veteran testified that he did not 
participate in combat in Vietnam; he stated that he was 
subjected to sniper fire, but he did not return the fire.  
Under such circumstances, the Board finds that corroboration 
of the occurrence of the veteran's claimed in-service 
stressful experiences is necessary.  

Evidentiary and due process development by the RO and the 
Board have included attempts to verify any combat action or 
claimed stressor experienced by the veteran in service, 
including stressful events described as subjection to 
frequent enemy artillery and mortar attacks, and to small 
arms fire while on duty in an observation tower, and his 
duties as an ambulance driver and stretcher-bearer, loading 
and unloading wounded and dead soldiers from helicopters, and 
assisting with processing of bodies of soldiers killed in 
action.  

The Board finds that the veteran's  service administrative 
and personnel records essentially corroborate several of the 
veteran's claimed stressors.  These records verify that from 
June to September 1968, he was assigned to temporary duty 
with D Company, 3rd Medical Battalion as an automobile 
mechanic.  An August 1968 3rd Medical Battalion, 3rd Marine 
Division command chronology report verifies that                  
D Company, 3rd Medical Battalion was assigned in support of 
the Dong Ha Combat Base and of units operating in that area.  
A November 1968 Operational Report of the 8th Battalion, 4th 
Artillery verifies that in early and late August 1968, the 
Dong Ha Combat Base received multiple rounds of incoming 
artillery fire on each occasion.  A September 1969 3rd Marine 
Division Combat Operations After Action Report (Lancaster II) 
verifies that, during the operation that proceeded from 
January to November 1968, casualties were evacuated usually 
by helicopter; casualties requiring treatment beyond organic 
battalion aid stations and regimental aid station level were 
evacuated to D Company, 3rd Medical Battalion, until mid-
August 1968; and that direct and general motor transport 
support was provided throughout the operation on an "as 
required" basis from Division motor transport units.   

Under these circumstances, the Board finds that the veteran's 
specific in-service stressful experiences of being subject to 
frequent enemy artillery attacks, loading and unloading 
wounded and dead soldiers from helicopters, and assisting 
with processing of bodies of soldiers killed in action have 
been sufficiently corroborated.   See Pentecost v. Principi, 
16 Vet. App. 124, 128-129 (2002); Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  Hence, the Board finds that the RO 
should arrange for him to undergo a VA psychiatric 
examination for the purpose of determining whether those 
corroborated in-service events are sufficient to support a 
diagnosis of PTSD.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copy(ies) of any notice of the 
date and time of the examination sent to him and his attorney 
by VA medical facility at which it was to have been 
conducted.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matter 
on appeal that are not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA psychiatric 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  However, in 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only the 
specifically-corroborated in-service 
stressful experiences of being subject to 
frequent enemy artillery attacks, loading 
and unloading wounded and dead soldiers 
from helicopters, and assisting with 
processing of bodies of soldiers killed 
in action  may be considered for the 
purpose of determining whether the 
veteran's verified stressors are 
sufficient to have resulted in PTSD.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
the veteran's verified stressor(s).  
 
The examiner should set forth all 
examination findings, together with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
and his attorney by the VA medical 
facility at which it was to have been 
conducted. 

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.    

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


